NEWS RELEASE OLYMPUS: $25,000,– RECEIPT ISSUED FOR AMENDED AND RESTATED PROSPECTUS THIS NEWS RELEASE IS NOT FOR DISTRIBUTION TO UNITED STATES NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE UNITED STATES. Toronto, August 8, 2007– Olympus Pacific Minerals Inc. (TSX:OYM) (the “Company” or “Olympus”) is pleased to announce that, further to its press release dated August 2, 2007 with respect to the offering (the “Offering”) of units of the Company as originally announced on June 27, 2007, a receipt has been issued today on behalf of the securities regulatory authorities in the provinces of British Columbia, Alberta and Ontario for the amended and restated final short form prospectus dated and filed on August 1, 2007 in connection with the Offering. The Offering is being led, on a best efforts basis, by Loewen, Ondaatje, McCutcheon Limited and M Partners Inc. (collectively the “Agents”).
